NUMBER 13-02-00729-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI – EDINBURG
                                                                                                                       

TICHENOR MEDIA SYSTEM, INC.
AND HBC BROADCASTING TEXAS, L.P.,                               Appellants,

v.

HIDALGO COUNTY SHERIFF
ENRIQUE “HENRY” ESCALON,                                                   Appellee.
                                                                                                                       

On Appellants’ Motion to Dismiss.
                                                                                                                       

MEMORANDUM OPINION

Before Justices Hinojosa, Yañez, and Castillo
Memorandum Opinion Per Curiam
          Appellants, Tichenor Media System, Inc. and HBC Broadcasting Texas, L.P., have
filed a motion to dismiss.  In the motion, appellants assert they no longer wish to prosecute
this interlocutory appeal because they have reached an agreement to settle and
compromise their differences in the underlying suit with appellee, Hidalgo County Sheriff
Enrique “Henry” Escalon.   Appellants request that this appeal be dismissed and costs
taxed against the party incurring the same.
          The Court, having examined and fully considered the documents on file and
appellants’ motion to dismiss the appeal, is of the opinion that the motion should be
granted.  See Tex. R. App. P. 42.1.  The appellants’ motion to dismiss is granted, and the
appeal is dismissed.
 
                                                                           PER CURIAM

Memorandum Opinion delivered and filed
this the 22nd day of July, 2004.